            Case 1:20-mj-00127-AJ Document 2 Filed 07/01/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE USE OF A CELL-
                                                   Case No. 1:20- mj-127-01-AJ
 SITE SIMULATOR TO LOCATE THE
 CELLULAR DEVICE ASSIGNED CALL
                                                   Filed Under Seal – Level II
 NUMBER 978-525-8484

                      WARRANT AND ORDER OF AUTHORIZATION

TO: Special Agents of the Federal Bureau of Investigation and Other Authorized
Personnel

I.     Findings

       The Court hereby finds:

       1.      Upon an affidavit of Special Agent Amanda Young of the Federal Bureau of

Investigation (“Affidavit”) and pursuant to Federal Rule of Criminal Procedure 41, there is

probable cause to believe that violations of 18 U.S.C. §§ 371, 2422, 2423(a), and 1623 (“Subject

Offenses”) have been committed, are being committed, and will be committed by GHISLAINE

MAXWELL (“Target Subject”), and that the Target Subject uses a cellular device assigned call

number 978-525-8484, the (“Target Cellular Device”), which is described in Attachment A.

Further, there is probable cause to believe that GHISLAINE MAXWELL has violated 18 U.S.C.

§§ 371, 2422, 2423(a), and 1623. MAXWELL was charged with these crimes on June 29, 2020

and is the subject of an arrest warrant issued on June 29, 2020. There is also probable cause to

believe that the Target Cellular Device’s location will assist law enforcement in arresting

MAXWELL, who is a “person to be arrested” within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).

       2.      Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen

register information for the Target Cellular Device is relevant to an ongoing investigation by the
            Case 1:20-mj-00127-AJ Document 2 Filed 07/01/20 Page 2 of 5




Investigating Agency of the Target Subjects and others unknown in connection with suspected

violations of the Subject Offenses.

       NOW, THEREFORE, pursuant to Fed. R. Crim. P. 41, 18 U.S.C. §§ 3121 et seq., and 18

U.S.C. § 3103a, IT IS HEREBY ORDERED:

II.    Warrant and Order of Authorization

       3.       Warrant. Law enforcement agents and other authorized law enforcement officials

are hereby authorized to employ an electronic investigative technique, which is described in

Attachment B, to the determine the location of the Target Cellular Device, which is described in

Attachment A.

       4.       Data Collection and Retention. In the course of employing the technique, law

enforcement agents and other authorized law enforcement officials (a) must make reasonable

efforts to limit interference with cellular devices other than the Target Cellular Device, (b) must

promptly delete information collected from cellular devices other than the Target Cellular Device

once the Target Cellular Device is located, and (c) are prohibited from using data acquired beyond

that necessary to locate the Target Cellular Device, absent further order of the Court.

       5.       Delayed Notice. Pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), the Court authorizes the officer executing the warrant to delay in notice until

30 days from the end of the period of authorized surveillance. This delay is justified because there

is reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

user of the Target Cellular Device would seriously jeopardize the ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change patterns of behavior,
              Case 1:20-mj-00127-AJ Document 2 Filed 07/01/20 Page 3 of 5




and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is reasonable necessity for the use

of the technique described above, for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

         6.     Time of Execution.     The Court authorizes execution of this Warrant at any time

of day or night, owing to the potential need to locate the Target Cellular Device outside of daytime

hours.

         7.     Sealing. This Warrant and Order, and the supporting Agent Affidavit, shall be

sealed until further order of the Court, except that the Government may without further order of

this Court: provide copies of the Warrant and Order or the supporting Application and Agent

Affidavit as need be to personnel assisting the Government in the investigation and prosecution of

this matter; and disclose these materials as necessary to comply with discovery and disclosure

obligations in any prosecutions related to this matter.




Honorable Andrea K. Johnstone
United States Magistrate Judge
District of New Hampshire
Concord, NH

Dated: July 1, 2020                           Time:   1:30 PM, Jul 1, 2020
           Case 1:20-mj-00127-AJ Document 2 Filed 07/01/20 Page 4 of 5




                                     ATTACHMENT A

       This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular device assigned phone number 978-525-8484,

whose wireless provider is AT&T, and whose listed subscriber is “G Max.”
             Case 1:20-mj-00127-AJ Document 2 Filed 07/01/20 Page 5 of 5




                                          ATTACHMENT B

       Pursuant to an investigation of GHISLAINE MAXWELL for a violation of 18 U.S.C.

§§ 371, 2422, 2423(a), and 1623, this Warrant authorizes the officers to whom it is directed to

determine the location of the cellular device identified in Attachment A by collecting and

examining:

   1. radio signals emitted by the target cellular device for the purpose of communicating with

       cellular infrastructure, including towers that route and connect individual communications;

       and

   2. radio signals emitted by the target cellular device in response to radio signals sent to the

       cellular device by the officers;

for a period of thirty days, during all times of day and night. This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this

warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).
